DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  Specifically, while the prior art discloses methods of compressing filler polymer composites containing conductive fillers and reducing distances between fillers using compression molding to create a percolative network of conducting filler crisscrossing the polymer matrix (US 6245439) or the notion of using surface modified compression plates to induce morphology changes in the matrix polymer (Zhang et al., “Geometrical Confining Effects in Compression Molding of Co-continuous Polymer Blends,” Annals of Biomedical Engineering, Vol. 38, No. 6, June 2010 pp. 1954–1964), none of the prior art discloses utilizing a compression process involving compression plates with surface features on the plates that create space limited configurations on the pressed composite resulting in a network of the filler. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 5/6/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761